Citation Nr: 1219656	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  03-35 186	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder. 

2.  Entitlement to a separate compensable rating for objective neurological abnormalities of the right lower extremity associated with a herniated disc at L5-S1.

3.  Entitlement to a separate compensable rating for objective neurological abnormalities associated a herniated disc at C2-C3.

4.  Entitlement to an initial evaluation in excess of 60 percent for a herniated disc at L5-S1, with lumbar back pain. 

5.  Entitlement to an initial evaluation in excess of 20 percent for a herniated disc at C2-C3, with cervical spine pain. 

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 2000 to February 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2002 rating decision (for the increased ratings for the lumbar spine and the cervical spine disabilities and for service connection for the right wrist disability) and October 2006 rating decision (for the TDIU claim) issued by the Department of Veterans Affairs (VA) Regional Offices (ROs) in St. Petersburg, Florida and Pittsburgh, Pennsylvania.  The case has since been transferred to the Denver RO.

During the pendency of the appeal, in a rating decision in January 2005, the RO increased the rating for the lumbar spine disability from 10 percent to 60 percent, and the rating for the cervical spine disability from 10 percent to 20 percent, both effective February 2002, the date the Veteran filed his claims with VA.  The Veteran continued his appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In April 2008, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board.  Pursuant to 38 C.F.R. § 20.707, the Veteran was advised in a letter dated in May 2011 of his right to a second Board hearing before another judge and to let VA know whether he wanted a second hearing within thirty days of the date of the letter.  As the Veteran or his representative never responded, the right to a second hearing is deemed waived.  A transcript of the hearing before the prior Veterans Law judge is in the record.

In February 2010, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of service connection for a right wrist disability and increased ratings for the lumbar spine and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for herniated disc at L5-S1, with lumbar back pain, currently evaluated at 60 percent; asthma, currently evaluated at 60 percent; a right shoulder impingement, currently evaluated at 20 percent; herniated disc at C2-C3, with cervical spine pain, currently evaluated at 20 percent; radiculopathy of the left lower extremity associated with the herniated disc in the lumbar spine, currently evaluated at 20 percent; right temporomandibular joint syndrome, currently evaluated at 20 percent; herniated disc T3-T4, T6-T7, currently rated at 10 percent; patellofemoral syndrome right knee, currently evaluated at 10 percent; headaches as a residual of a motor vehicle accident, currently evaluated at 10 percent; tinnitus, currently evaluated at 10 percent; right knee strain with instability associated with patellofemoral syndrome, right knee.

2.  The Veteran has a combined rating of 70 percent or higher with a single disability rated at 40 percent or higher.  

3.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to total disability based upon individual unemployability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of total disability based upon individual unemployability is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claim is not necessary.

Claim for Total Disability Based Upon Individual Unemployability (TDIU)

The Veteran contends that he is entitled to TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1. 

A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 
1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294, 297 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16; Hatlestad v. Brown, 5 Vet. App. 524. 529 (1993) (central inquiry in TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability).  The word "substantially" suggests an intent to impart flexibility into a determination of a veteran's overall employability, as opposed to requiring the appellant to prove that he is 100 percent unemployable.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001). 

Facts and Analysis

The Veteran is currently service- connected for: herniated disc at L5-S1, with lumbar back pain, currently evaluated at 60 percent; asthma, currently evaluated at 60 percent; a right shoulder impingement, currently evaluated at 20 percent; herniated disc at C2-C3, with cervical spine pain, currently evaluated at 20 percent; radiculopathy of the left lower extremity associated with the herniated disc in the lumbar spine, currently evaluated at 20 percent; right temporomandibular joint syndrome, currently evaluated at 20 percent; herniated disc T3-T4, T6-T7, currently rated at 10 percent; patellofemoral syndrome right knee, currently evaluated at 10 percent; headaches as a residual of a motor vehicle accident, currently evaluated at 10 percent; tinnitus, currently evaluated at 10 percent; and right knee strain with instability associated with patellofemoral syndrome, right knee.  

The Veteran is also service-connected for the following disabilities, which are rated as noncompensable: ankylosis of the left little finger, erectile dysfunction, and tempomandibular joint syndrome.

The Veteran's combined disability rating since November 2010 has been 100 percent after a rating decision in June 2011 increased the evaluation for the Veteran's right temporomandibular joint syndrome.  Before that time, the Veteran's combined rating of service connected disabilities was 90 percent, effective February 2002, and his back disability alone has been rated at 40 percent or higher since February 2002.

In July 2004 VA received a letter from the Veteran's primary care physician, Dr. K. V., who advised the Veteran to stop working as of April 2004 due to worsening neurologic symptoms and pain.  

In August 2007, the Veteran underwent a VA examination, where it was noted he has not worked since April 2004 after he was advised to quit by medical advice mainly due to back pain.  He can walk a quarter of a mile before he must rest and can lift objects weighing 20 pounds.  He can sit for 1-2 hours.  X-rays demonstrated a mild disc narrowing at L5-S, mild spondylosis, most notably in the upper cervical spine, scoliosis, and spondylosis of the thoracic spine, small osteophytes of the superior patella of the left knee, and a normal right knee.

The Veteran also developed knee pain in 2000 underneath both kneecaps with the right worse than the left.  He uses a brace for the right knee.  

The Veteran also has asthma that started in service and rain and noxious orders trigger an attack.  He is able to control it with medication when the attacks, about once a week, occur.

Starting in the year 2001, the Veteran started experiencing migraine headaches, now occurring 3 times a week.  They last about 6 hours and the Veteran becomes very sensitive to noise and light.  

The examiner diagnosed trauma to the thoracic, lumbar, and cervical spine, resulting in degenerative disc disease and spondylosis in all three areas of the spine.  The Veteran also had impotence secondary to the back pain and under effective treatment, chondromalacia of both patellae, moderately severe, with pain requiring chronic pain medication, and moderate asthma requiring chronic medication, and chronic, frequent migraines requiring multiple pain medications.  

In the examiner's opinion, the Veteran could perform sedentary work with frequent position changes.  The Veteran needed to sit for 1-2 hours and then needed to stretch.  The Veteran could walk 50 yards, climb one flight of stairs ever 4 hours, and occasionally lift 20 pounds.  The examiner concluded that the Veteran can write and type without difficulty and has no impairment of communication skills.  

A separate dental examination of the Veteran's temporomandibular joint disability determined it would not prevent the Veteran from working in a sedentary position, but he should not be placed in a position that requires a lot of speaking.  

In August 2008, the Veteran was evaluated by the Social Security Administration after he applied for benefits.  His chief complaints were chronic back pain, right knee pain, and migraines.  The evaluation noted the Veteran has had some college courses.  He lives in a home and can take care of his activities of daily living.  The examiner noted the Veteran was in moderate discomfort throughout the examination.

The evaluator concluded the Veteran had significant spinal and right knee findings of tenderness and decreased range of motion.  He estimated the Veteran could stand or walk less than two hours and sit for two hours.  He would need to find a position of comfort every 15 minutes.  While the Veteran ambulated without a cane, the evaluator noted a cane might help his stability.  He could not lift or carry more than 10 pounds.  He would have frequent postural limitations to bending, stooping, crouching, kneeling, or crawling.  The Veteran did not have any manipulative, visual, or environmental restrictions.

In January 2009, the Veteran underwent a VA examination, describing symptoms of the lumbar, thoracic, and cervical spine as well as symptoms of his right shoulder and migraine headaches. 

The diagnosis was a status post L5-S1 discectomy with residual scar, degenerative changes of the discs and/or spondylosis at multiple levels of the cervical spine.  There was no evidence of cervical, thoracic, or lumbar radiculopathy in the examination.  The examiner also diagnosed right shoulder impingement. 

The examiner noted the Veteran's shoulder and thoracolumbar spine disabilities make it difficult for the Veteran to be employed in any heavy or moderate work categories.  The headache disability made prolonged computer work difficult and the cervical spine disability will necessitate an excellent ergonomic set up for any desk job.  The Board notes that the examiner also determined that a right wrist condition, not currently service connected, as making extensive typing difficult.  Based upon the disabilities currently service connected, the examiner concluded that the Veteran could engage in part time sedentary work, about 20 hours per week as long as there is ergonomic accommodation including an adjustable chair with adjustable arm rests, adjustable keyboard tray, and a telephone headset.  

The Board finds that the evidence supports granting the Veteran's TDIU claim. The competent evidence shows that the Veteran's service-connected herniated discs at the cervical spine, thoracic spine, and lumbar spine, in addition to the service-connected right shoulder and migraine headaches disabilities, are sufficient to render him unemployable.  The first VA examination determined that the Veteran could perform sedentary work but needed frequent position changes, and the second examination determined the Veteran could only work part- time in a setting where there is excellent accommodation to his disability.  The ability to work only a few hours a day or only sporadically is not the ability to engage in substantive gainful employment.  Moore, 1 Vet. App. at 358.  

The central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability. See Hatlestad, supra.  Here, the evidence is that the disabilities of sufficient severity to render the Veteran practically unemployable.  The ability to work at most, 20 hours per week, and then only with excellent ergonomic accommodation clearly indicates it would make employment difficult, if not impossible, for the Veteran.  The Board therefore finds he is unable to secure and maintain substantially gainful employment solely as a result of his service-connected disabilities.  
The Board notes that the Veteran's current combined disability evaluation for compensation at all relevant times is 90 percent or above.  There also during the relevant period at least one single service-connected disability ratable at 40 percent or more (in this case, the lumbar spine disability).  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).

Given the foregoing, the evidence establishes that the Veteran is unable to secure and maintain substantially gainful employment.  Because of this finding and the schedular criteria for a TDIU have been met, the Board finds that entitlement to TDIU is warranted.

The issue of the effective date of the award of TDIU will be addressed by the RO in a rating decision implementing the Board's grant of entitlement to TDIU in order to preserve the Veteran's right to appeal in the event that he disagrees with the date assigned.  Disabled American Veterans  (DAV) v. Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

As to the initial ratings for the lumbar and cervical spine disabilities, the claims file contains recent rating decision on multiple service connected disabilities that are dated in February 2010, June 2011, and March 2012.  The rating decisions reference medical records that are not in the claims file.  Those records must be obtained so that a decision can be made based on all available evidence and include records from Parker Adventist Hospital, Sean Markey, M.D, and from the Veteran's neurosurgical and spine specialist, if different from Dr. Markey (the rating decisions are not clear whether the two are the same person or two different doctors).  In addition, the RO should include any updated VAMC records that are referenced in the rating decisions, but have not been associated with the claims file.  38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Although the Veteran is already service connected for radiculopathy for the left lower extremity, the Veteran has complained of pain and other symptoms radiating from the lumbar spine to the right lower extremity and of pain radiating from the cervical spine to the upper extremities. 

Under the General Formula for rating disabilities of the spine, any associated objective neurologic abnormalities are rated separately under an appropriate Diagnostic Code for the neurologic abnormality.  38 C.F.R. § 4.71a, Note (1).  The record is incomplete as to whether the Veteran has objective neurological abnormalities other than the left lower extremity that could be rated separately. 

As there remains a question of the degree of neurological impairment in this case, a reexamination is needed to determine the current severity.  In addition, as the last VA examination determining the severity of the spine disabilities under the General Formula for rating disabilities of the spine occurred in January 2009, a new VA examination in this area is warranted as well.  38 C.F.R. § 3.327.  

As to the claim for service connection for the right wrist, the Veteran asserts that in service, during a training exercise as a security specialist, he was pretending to be a perpetrator and the other participant used handcuffs that damaged his right wrist.  The January 2009 VA examination noted the Veteran has right wrist symptoms presently and noted the history given by the Veteran, but concluded that it was less likely than not that the injury was related to service because it was not documented in the service treatment records.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Veteran should therefore be afforded a VA examination that considers whether the right wrist disability resulted from the incident described by the Veteran's lay evidence as to how the injury occurred.  See 38 C.F.R. § 3.159(c)(4) (2011); see also McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006).
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the VA copies or, if necessary, ask the Veteran either to submit or to authorize VA to obtain on his behalf records of:

	a).  All records relating to the Veteran from Parker Adventist Hospital to include records of treatment from November 15, 2010 through November 20, 2010 and the surgical report referenced in the February 13, 2010 rating decision.

   b).  All records relating to the Veteran from Sean Markey, M.D, dated from October 2010 to the present.
   
   c).  All records relating to the Veteran from the Veteran's neurosurgical and spine specialist, referenced in the February 2010 rating decision to include copies of the July 23, 2009 and December 15, 2009 letters referenced in the February 13, 2010 rating decision.

2.  Obtain the VA examination reports dated January 21, 2011 and February 11, 2011 and the addenda dated June 13, 2011 referenced in the June 29, 2011 rating decision.  The RO/AMC should also obtain the report of VA medical examination completed March 8, 2012, referenced in the March 28, 2012 rating decision.

3.  After the foregoing record development is completed, afford the Veteran a VA neurological examination to include any indicated diagnostic tests and studies, such as electromyography (EMG) and a nerve conduction study (NCS) of the lower and upper extremities, required to objectively document neurologic manifestations of the Veteran's service-connected lumbar and cervical spine disabilities.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  As to all information requested below, a complete rationale for all opinions must be provided.

The examiner is asked: 

To identify any organic changes, such as loss of reflexes, muscle atrophy, sensory disturbances, or constant pain; and whether the neurological impairment is wholly sensory or motor or mixed sensory and motor; and whether the neurological involvement, if any, results in either mild, moderate, or severe impairment. 

4.  After the foregoing record development is completed, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected thoracolumbar spine and cervical spine disorder.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  As to all information requested below, a complete rationale for all opinions must be provided. 

The examiner must state whether there is any evidence of favorable or unfavorable ankylosis of the spine, and determine range of motion, in degrees, noting by comparison the normal ranges of motion of the spine.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine disorder, expressed in terms of the degree of additional range of motion loss or favorable or unfavorable ankylosis due to any weakened movement, excess fatigability, or incoordination.  Furthermore, an opinion must be given as to whether any pain associated with the Veteran's lumbar spine disorder could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss or favorable or unfavorable ankylosis due to pain on use or during flare-ups.

It must also be noted whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.

5.  Afford the Veteran a VA examination by a physician to determine: 

Whether it is at least as likely as not (probability of 50 percent or more), that the Veteran's current right wrist disorder is related to service.

The examiner is also asked to consider a lay person is competent in describing symptoms at the time which supports a later diagnosis by a medical professional.  Lay evidence concerning both occurrence and continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the examiner is asked to clarify whether actual causation cannot be determined because an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

The Veteran's file must be made available to the examiner for review.

6.  After the development requested is completed, adjudicate the claims. If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


